Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 1 of 10




                   EXHIBIT A
     Defendant Andrew Anglin’s First Set of
     Interrogatories to Plaintiff Tanya Gersh
   Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 2 of 10



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant
Andrew Anglin

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                           MISSOULA DIVISION

                                      )
TANYA GERSH,                          )   Case No. 9:17-cv-50-DLC-JCL
                                      )
            Plaintiff,                )     DEFENDANT ANDREW
                                      )    ANGLIN’S FIRST SET OF
      vs.                             )    INTERROGATORIES TO
                                      )   PLAINTIFF TANYA GERSH
ANDREW ANGLIN,                        )
                                      )
            Defendant.                )
                                      )
     Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 3 of 10




         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the

Local Rules of this Court, Defendant Andrew Anglin (“Anglin” or “Defendant”)

hereby propounds his First Set of Interrogatories on Plaintiff Tanya Gersh (“Gersh”

or “Plaintiff”). Plaintiff shall serve her written reply to these requests within 341

days of the date of service thereof.

                                               DEFINITIONS

         1.       “Documents” refers to all written, printed, recorded or graphic matter,
photographic matter, sound reproductions or other retrievable data (whether

recorded, taped, or coded electrostatically, electromagnetically, digitally, or

otherwise) and any other data compilation from which information can be obtained
or translated, if necessary, by the respondent into reasonably useful form from

whatever source derived and however and by whomever prepared, produced,

disseminated, or made; without limiting the generality of the foregoing, the word

“Documents” includes correspondence, memoranda, facsimiles, reports, transcripts,

notes, diaries, calendars, notebooks, minutes, diagrams, computer printouts,

diskettes, CD-ROMs, DVD-ROMs, hard drives, drawings, videos, receipts,
videotapes, artwork, exemplars, and any other writings of any nature whatsoever,

whether or not divulged to other parties.

         2.        “You” or “Your” includes Gersh and all of her employees, agents,
representatives, officers, directors, attorneys, or other persons or entities acting or

purporting to act for, on behalf of, or with, all or any of them.

1
  Defendant is adding four additional days beyond the 30 days set by the applicable rules to respond out of recognition
of multiple religious holidays in September and early October during which Plaintiff may be prohibited from attending
to these discovery requests.
                                                     -1-
                                 Anglin First Set of Interrogatories to Gersh
                                           9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 4 of 10




      3.     “Identify” when referring to an individual, corporation, or other entity

shall mean to set forth the name and telephone number, and known address and, if a

corporation or other entity, its principle place of business.

      4.     The “Incident” refers to the “troll storm” referred to in Your Complaint,

consisting of statements, whether oral or written, by third parties directed at You,

members of Your family, or Your colleagues, either as a response or related to the

alleged dispute between You and Sherry Spencer.
                                  INSTRUCTIONS

      1.     You must answer each Interrogatory separately and fully in writing

under oath, unless it is objected to.
      2.     If You object to any part of an Interrogatory, You must state the

reasons for Your objection and answer to the extent the Interrogatory is not

objectionable.

      3.     Your answers must first set forth each interrogatory asked, followed

by Your answer or response.

      4.     Your answers must be signed by the person making them, and the
objections signed by the attorney making them.

      5.     Unless otherwise stated, these Interrogatories refer to the time, place,

and circumstances of the Incident.
      6.     You must state all grounds for an objection to an Interrogatory with

specificity. Any ground not stated in a timely objection is waived unless Your

failure to object is excused by the Court for good cause shown.


                                            -2-
                        Anglin First Set of Interrogatories to Gersh
                                  9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 5 of 10




                              INTERROGATORIES

INTERROGATORY NO. 1:

      Please identify Your present employer and any other employers for the past

ten years, including, but not limited to, stating their name(s), their address(es), the

date each employment began and ended, Your job duties and approximate annual

earnings for each position held.

INTERROGATORY NO. 2:
      Please identify the nature and extent of each injury that You contend You

suffered as a result of the Incident, and, for each such injury:

      (a) Identify all persons and/or facilities that provided any medical,
          psychological, or therapeutic care or treatment for such injury;

      (b) State the known diagnosis/prognosis for such injury; and

      (c) State the name, address, policy number, and claim number for any

          insurance coverage which was/is available for payment of medical

          expenses relative to the injuries described above and state the amount (if

          any) of unreimbursed medical expenses incurred by You to date for such
          injury.

INTERROGATORY NO. 3:

      Please describe the nature of all medical, psychological, and/or therapeutic
care and treatment of every condition (other than as already addressed in response

to the preceding Interrogatory) that You received preceding the Incident until today,

identifying the name and address of any treating personnel or facility from whom


                                            -3-
                        Anglin First Set of Interrogatories to Gersh
                                  9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 6 of 10




medical treatment was sought or received, and stating the nature and extent of any

residual effects or disabilities from any of the above-described medical conditions.

INTERROGATORY NO. 4:

      If You have ever been involved in any other incident or accident (including

any type of assault, vehicular accident, a trip and fall accident, an altercation, or any

other incident in which You sustained bodily, mental, and/or emotional injuries),

please provide a description of the incident or accident, including the date and
location of the incident or accident and identify each person involved in the incident

or accident, including Your medical providers, if any, the nature of any injuries

sustained by You and, if any claims of any nature were made, the name and address
of the person(s) against whom the claim was made.

INTERROGATORY NO. 5:

      Please describe the nature and amount of all damages or expenses incurred

as a result of the Incident.

INTERROGATORY NO. 6:

      Please identify every witness You believe may and/or does have knowledge
regarding the events described in Your Complaint and/or the alleged injuries

sustained by You in the Incident, including a brief summary of the anticipated

testimony or knowledge of such witness. If you do not possess the name of a
witness, please provide other identifying information, including alter ego(s), user

name(s), handle(s), account name(s), and the media on which such are used.

INTERROGATORY NO. 7:


                                             -4-
                         Anglin First Set of Interrogatories to Gersh
                                   9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 7 of 10




      Please state whether You intend to utilize the services of any experts in

preparation for trial of this lawsuit and/or to support or investigate any of the

allegations made by You and, for such expert(s), please describe and identify him

or her, the expert’s complete educational and professional background, and the

nature and substance of said expert’s opinion or findings.

INTERROGATORY NO. 8:

      If You contend that Mr. Anglin was in any way at fault for causing Your
alleged injuries described in the Complaint, describe the action(s) or inaction(s)

which You contend constitute fault on behalf of Mr. Anglin and which You contend

was a cause of the alleged injuries, identify all persons whom You believe may or
will support Your contention, and identify all known documents that you believe

support this contention.

INTERROGATORY NO. 9:

      If You contend that any third party who sent You, a member of You family,

or a colleague of Yours one or more messages as part of the alleged “troll storm”

was in any way at fault for causing Your alleged injuries described in the Complaint,
describe the action(s) or inaction(s) which You contend constitute fault on behalf

of the third party and which You contend was a cause of the alleged injuries and the

degree, amount, and/or percentage of such third party’s fault.
INTERROGATORY NO. 10:

      If You believe that any of Your actions or inactions caused or contributed to

the Incident and/or the resulting alleged injuries, describe in detail those actions or


                                            -5-
                        Anglin First Set of Interrogatories to Gersh
                                  9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 8 of 10




inactions You believe caused or contributed to the Incident and/or alleged injuries,

and why You believe this.

INTERROGATORY NO. 11:

      If You are claiming any lost wages and/or impairment to Your earning

capacity as a result of the Incident giving rise to this lawsuit, please describe such

loss, stating the name and address of each employer from which You lost or will

lose employment time, the dates You were unable to work, the time You lost or will
lose from each employer, and the wages You lost or will lose as a result of the

Incident.

INTERROGATORY NO. 12:
      If You have made a claim for any benefits, under any policy of insurance

relating to the injuries, unemployment, losses, or damages arising out of the Incident

and, please describe such claim, stating the following as to each policy: provide the

name and address of the insurance company or organization to whom the claim was

made, the date of the claim or application, and the policy number.

INTERROGATORY NO. 13:
      Please describe with specificity any statement, conversation, or comment

You have made to or had with any journalist, blogger, or other media entity

concerning the facts alleged in and/or persons or entities referenced in Your
Complaint filed in this matter (ECF No. 1), including, but not limited to, any

conversations You have had with ABC Fox Montana.




                                            -6-
                        Anglin First Set of Interrogatories to Gersh
                                  9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 9 of 10




INTERROGATORY NO. 14:

      Please identify and describe with specificity each communication, including

the date, time, method, and content thereof, You, a member of Your family, your

employer, your co-workers, your friends, your acquaintances, or your colleagues

have received, whether verbal or written, that is part of the alleged “troll storm” that

You claim caused or contributed to any injuries You claim to have suffered.

INTERROGATORY NO. 15:
      Please identify and describe with specificity all communications You have

had with Sherry Spencer from January 1, 2016 to the present.




      Dated: September 21, 2018.          Respectfully submitted,
                                          /s/ Marc J. Randazza
                                          Marc J. Randazza (pro hac vice)
                                          RANDAZZA LEGAL GROUP, PLLC
                                          2764 Lake Sahara Drive, Suite 109
                                          Las Vegas, Nevada 89117
                                          /s/ Jay M. Wolman
                                          Jay M. Wolman (pro hac vice)
                                          RANDAZZA LEGAL GROUP, PLLC
                                          100 Pearl Street, 14th Floor
                                          Hartford, Connecticut 06103
                                          /s/ Mathew M. Stevenson
                                          Mathew M. Stevenson
                                          STEVENSON LAW OFFICE
                                          1120 Kensington, Suite B
                                          Missoula, MT 59801
                                          Attorneys for Defendant,
                                          Andrew Anglin




                                            -7-
                        Anglin First Set of Interrogatories to Gersh
                                  9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 135-1 Filed 02/11/19 Page 10 of 10




                                                         Case No. 9:17-cv-50-DLC-JCL

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on September 21, 2018, a copy of the foregoing

was served via electronic mail and U.S. Mail on counsel for Plaintiff as follows:
                                John Morrison
                              Robert Farris-Olsen
                MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP
                       401 N. Last Chance Gulch St.
                              Helena, MT 59601
                             john@mswdlaw.com
                           rfolsen@mswdlaw.com
                                   Morris Dees
                                J. Richard Cohen
                                David C. Dinielli
                                   Jim Knoepp
                        SOUTHERN POVERTY LAW CENTER
                            400 Washington Avenue
                             Montgomery, AL 36104
                           morris.dees@splcenter.org
                          richard.cohen@splcenter.org
                          david.dinielli@splcenter.org
                           jim.knoepp@splcenter.org
                        Attorneys for Plaintiff Tanya Gersh


                                         /s/ Marc J. Randazza
                                         Marc J. Randazza




                                           -8-
                       Anglin First Set of Interrogatories to Gersh
                                 9:17-cv-50-DLC-JCL
